In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Richroath, J.), dated May 7, 2004, which denied his objections to stated portions of an order of the same court (Blaustein, S. M.), dated March 5, 2004, which, after a hearing, inter alia, declined to address his claim that his visitation rights had been impaired.
Ordered that the order dated May 7, 2004, is affirmed, without costs or disbursements.
A Support Magistrate’s jurisdiction is limited to the specific authority granted by statute (see Family Ct Act § 439; Matter of Rubino v Morgan, 203 AD2d 698, 700 [1994]). Since Support Magistrates are not empowered to hear visitation issues (see Matter of Rubino, supra), the Support Magistrate did not have the authority to rule on the father’s claim that his visitation rights had been impaired during the pendency of the proceeding. The Family Court properly denied the father’s objections to the Support Magistrate’s order.
The father’s remaining contentions are without merit. Cozier, J.P., Krausman, Skelos and Lunn, JJ., concur.